IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00031-CR

ROBERT SCOTT SHEARER,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                      From the County Court at Law No. 2
                             Brazos County, Texas
                            Trial Court No. 5054-A


                          MEMORANDUM OPINION

        In this matter, appellant, Robert Scott Shearer, appeals a County Court at Law

judgment in a trial de novo pertaining to a speeding ticket. In a letter dated December

17, 2014, this Court questioned its jurisdiction in this case, especially considering that

theunderlying judgment did not appear to impose a fine or affirm a fine in excess of

$100.   See TEX. CODE CRIM. PROC. ANN. art. 4.03 (West Supp. 2014).          We warned

appellant that this appeal would be dismissed unless a response was filed within seven

days of our December 17, 2014 letter adequately explaining why this Court has
jurisdiction over this appeal. To date, appellant has not responded to our December 17,

2014 letter.1

        Under these circumstances, we conclude that the record demonstrates that

appellant does not intend to pursue this appeal.                   Therefore, under our inherent

authority, we dismiss this cause for want of prosecution. See Ealy v. State, 222 S.W.3d
744, 745 (Tex. App.—Waco 2007, no pet.) (citing Peralta v. State, 82 S.W.3d 724, 725-26

(Tex. App.—Waco 2002, no pet.)); see also Evans v. State, No. 10-09-00251-CR, 2010 Tex.

App. LEXIS 546, at *3 (Tex. App.—Waco Jan. 27, 2010, no pet.) (mem. op., not

designated for publication). This cause is hereby dismissed.2



                                                         AL SCOGGINS
                                                         Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed January 15, 2015
Do not publish
[CR25]




        1In fact, throughout the process, appellant has only filed one thing with this Court—a motion for
extension of time to file a late brief that has not yet been filed.

        2 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. See TEX. R. APP. P. 49.1. If appellant desires to have the decision of this Court reviewed by
filing a petition for discretionary review, that petition must be filed in the Court of Criminal Appeals
within 30 days after either the day the court of appeals’ judgment was rendered or the day the last timely
motion for rehearing was overruled by the court of appeals. See id. at R. 68.2(a).

Shearer v. State                                                                                   Page 2
Shearer v. State   Page 3